Citation Nr: 1718392	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-54 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than June 1, 2015, for service connection for painful scar, residual of severed pad left thumb.

2.  Entitlement to an earlier effective date than June 1, 2015, for service connection for residual scar, severed pad, left thumb.

3. Entitlement to an earlier effective date than June 1, 2015, for service connection for tinnitus.

4.  Entitlement to service connection for residuals, broken nose (also claimed as deviated septum).


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2015 and a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran did not perfect a substantive appeal regarding the issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In April 2016 the Veteran testified at a hearing before the RO.  A transcript of that hearing is of record.

The issue of service connection for residuals, broken nose (also claimed as deviated septum) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA received a claim for service connection for broken nose and deviated septum, tinnitus, and severed pad of the left thumb on June 1, 2015, and no communication prior to June 1, 2015, was received that could be construed as an informal or formal claim of entitlement to service connection for broken nose and deviated septum, tinnitus, and severed pad of the left thumb.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2015, for the grant of service connection for a painful scar, residual of severed pad left thumb; a residual scar, severed pad, left thumb; and tinnitus, are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R.§ 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).  The Veteran has been notified of how VA assigns effective dates.

Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative or Member of Congress or a person who is not sui juris, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

In this case, the record shows that on June 1, 2015, the RO received a VA form 21-526 (Veteran's Application for Compensation and/or Pension) from the Veteran that the RO accepted as a claim for service connection for broken nose and deviated septum, tinnitus, and severed pad of the left thumb.  An October 2015 rating decision granted service connection for tinnitus and assigned an effective date of June 1, 2015, and denied service connection for residuals, broken nose (also claimed as deviated septum).  A November 2015 rating decision granted service connection for painful scar, residual of severed pad left thumb and service connection for residual scar, severed pad, left thumb, and assigned effective dates of June 1, 2015.

The record does not show that the Veteran filed any claim of entitlement to service connection for any hearing disability or tinnitus, any severed pad of the left thumb, any painful scar, residual of severed pad left thumb, or any residual scar, severed pad, left thumb, prior to June 1, 2015.  The Veteran also does not contend in his statements that he actually filed a claim for service connection for the foregoing disabilities prior to that date.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for tinnitus, painful scar, residual of severed pad left thumb, and residual scar, severed pad, left thumb earlier than June 1, 2015.  Therefore, the claim for an earlier effective date for the grant of service connection for tinnitus, painful scar, residual of severed pad left thumb, and residual scar, severed pad, left thumb must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than June 1, 2015, for the grant of service connection for painful scar, residual of severed pad left thumb, is denied.

An effective date earlier than June 1, 2015, for the grant of service connection for residual scar, severed pad, left thumb, is denied.

An effective date earlier than June 1, 2015, for the grant of service connection for tinnitus, is denied.


REMAND

The Board finds that additional development is needed to provide a complete and accurate record.  The Board finds that VA's duty to ensure a fair adjudication of the facts requires that the Veteran be scheduled for a VA examination and opinion indicating the nature and etiology of the residuals, broken nose (also claimed as deviated septum).  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran contends that his nose was broken during a football practice on or about October 1974 while on active duty and in school at the U.S. Naval Academy.  An August 2016 affidavit sworn to by the Veteran's fellow U.S. Naval Academy classmate and football team manager, attested that the Veteran suffered a broken nose during a football practice tackling drill in Fall 1974.  The Veteran contends that he did not seek treatment at that time because his coaches treated him during the practice session, and then returned him to practice.  An October 2015 letter from the U.S. Naval Academy verified the Veteran's attendance on active duty from July 7, 1975 to May 30, 1979.  The corresponding medical treatment records and those pertaining to the football team have not been obtained, and need to obtained.  

A December 2016 VA examination note opined that the Veteran broke his nose prior to service, so clearly any upper airway obstruction cannot be related to service.  That opinion is inadequate in that it is conclusory and provides no rationale.  Although the Veteran's March 1974 service entrance examination lists positive for ear, nose or throat trouble and remarks that the Veteran seldom sneezes, it lists no broken or fractured bones.

The September 2016 VA examination was conducted for the purpose of determining the etiology of sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx, and not to determine the etiology of a broken nose and or deviated septum, although the VA examiner noted a diagnosis of deviated nasal septum (traumatic) in 2016.  However, no imaging studies were conducted.  

The lay statements of the Veterans and others contend that there is a visible difference in the Veteran's facial appearance prior to the inservice nose injury and afterwards.  It would be helpful to obtain before and after service photographs of the Veteran showing a close-up of his face.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, service medical records, including those from the U. S. Naval Academy from August 1974 through August 1979, and private medical records, and associate them with the claims file.

2.  Obtain any Football team and practice-related records from the U. S. Naval Academy from August 1974 through August 1979, if possible, and associate them with the claims file.  Any negative response should be noted in the claims file, and notice should be sent to the Veteran.

3.  Obtain any facial photographs of the Veteran prior to entrance to service and upon separation from service, and associate them with the claims file.  

4.  After all development has been completed and returned from Steps 1 to 3, schedule the Veteran for a VA examination to determine the nature and etiology of any broken nose and deviated septum disabilities found.  The examiner must review the claims file and this remand, including April, June and September 2016 veterans medical records, September and November 2015 VA examinations, an April 2013 private medical record, a May 1979 service medical record, a March 1974 entrance examination, and a July 1984 separation examination, and should note that review in the report.  Any further indicated tests and studies, to include imagining studies of the nose, should be conducted to identify all current nose-related disorders, to include any diagnosis of broken nose or deviated septum due to in-service events.  

The examiner must address the lay statements of the Veteran and others, including those in the Veteran's December 2015 Notice of Disagreement,  April 2016 RO hearing, and June 2015 list of claims; a September 2016 lay statement of Veteran's adult child and officer in the military; an April 2016 lay statement of the Veteran's spouse; and the August 2016 affidavit of the Veteran's fellow classmate and football team manager at the U.S. Naval Academy.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale should be given for all opinions and conclusions expressed, and the examiner should reconcile such opinions and conclusions with those in the claims file.  Specifically, the examiner should provide the following opinions:

(a) For any broken nose diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed broken nose was caused by active service, was present in service, or is related to any incident of service, to include a sports injury.

(b) For any deviated septum diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed deviated septum was caused by active service, was present in service, or is related to any incident of service, to include a sports injury.

5.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


